IN THE
                          TENTH COURT OF APPEALS




                                 No. 10-15-00235-CR

                  IN RE MATTHEW ALAN CLENDENNEN



                                Original Proceeding


                           MEMORANDUM OPINION


      Relator’s Petition for Writ of Mandamus was filed on July 1, 2015. Without

recitation of the facts of the case and discussion of the applicable law, of which the

parties are well aware, based on this Court’s opinion in In re Graves, and the authorities

cited therein, Respondent abused its discretion by issuing its June 30, 2015 gag order. In

re Graves, 217 S.W.3d 744 (Tex. App.—Waco 2007, orig. proceeding). Accordingly, we

conditionally grant Relator’s Petition for Writ of Mandamus. A writ will issue only if

Respondent fails to vacate its gag order issued on June 30, 2015 and notify this Court in
writing that it has done so within 7 days from the date of this opinion. Relator’s motion

for stay is dismissed as moot.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
        Justice Davis, and
        Justice Scoggins
(Justice Davis concurring without an opinion)
Pet. conditionally granted
Motion dismissed as moot
Opinion delivered and filed August 7, 2015
Do not publish
[OT06]




In re Clendennen                                                                   Page 2